DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 06/28/2022.

Allowable Subject Matter
Claims 1, 2, 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claim (claim 1) of the instant application have been amended to recite a low-complexity precoding method for large-scale multiple input multiple output fast convergence. The method uses Chebyshev semi-iterative algorithm to complete a precoding inversion process of the zero-forcing precoding.  
The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claim 1. Specifically, the examiner’s best prior art by Jeon et al. (US 2021/0028836 A1) does not teach that the Chebyshev semi-iterative algorithm is utilized to accelerate a symmetric successive over-relaxation algorithm as described in the step 2.1 to step 2.4 recited in claim 1. 
Therefore, claim 1 is considered distinct from prior art and is allowable. Since claims 2, 5 and 6 are depending on claim 1, the dependent claims become allowable accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631